DETAILED ACTION
This is the Office action based on the 16801224 application filed February 26, 2020, and in response to applicant’s argument/remark filed on August 15, 2022.  Claims 1-8, 10-14 and 16-20 are currently pending and have been considered below.  Applicant’s cancellation of claims 9 and 15 acknowledged.  Claims 17-20 withdrawn from consideration	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-8, 10-11, 13-14 and 16 rejected under U.S.C. 103 as being unpatentable over Borg et al. (U.S. PGPub. No. 20190109003), hereinafter “Borg”, in view of Wang et al. (U.S. PGPub. No. 20120032234), hereinafter “Wang”, and Bai et al. (U.S. Pat.. No. 8173551), hereinafter “Bai”.--Claims 1, 2, 8, 8, 10, 11, 13, 16: Borg teaches a method of making a nanowire, comprisingforming a silicon oxide layer 3 on a silicon wafer 4, then forming a silicon device layer 2 on the silicon oxide layer 3 (Fig. 1a, [0036]);patterning and reducing the thickness of the silicon device layer 2 to form a silicon seed layer 5 (Fig. 1b, [0037]);forming a masking layer 6 over the silicon seed layer 5 (Fig. 1c, [0038]);forming an opening in the masking layer 6 to expose the silicon seed layer 5 (Fig.1d, [0039]);etching the silicon seed layer 5 laterally such that a portion 9 of the silicon seed layer 5 remains to form a lateral trench 8 between the silicon oxide layer 3 and the masking layer 6 (Fig. 1e, [0039]);growing a semiconductor layer 12, such as a III-V material [0053]), on the portion 9 to fill the lateral trench by using MOCVD (Fig. 1f, [0040]);removing the masking layer 6 and the portion 9, then remove a portion of the semiconductor layer 12 as necessary to build a device ([0042])     Borg fails to teach that the etching forming a {111}-oriented Si seed surface.     Wang teaches that “lateral growth technique is generally applied only to silicon (111) wafers since direct growth of III-V compound on silicon (001) is rather difficult” ([0026]).     Bai teaches that when growing an epitaxial semiconductor layer in a trench bound by silicon oxide, it is advantageous to adjust the growth surface to {111} crystal plane because this would direct dislocation defects to the sidewall (abstract; Col. 14, Lines 44-60), thus reducing defects in the epitaxial semiconductor layer.  Bai further teaches that the {111} silicon surface may be exposed by etching with KOH (Col. 15, Lines 45-53).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to etch the silicon seed layer 5 to form a {111}-oriented Si seed surface because Borg teaches etching the {111}-oriented Si seed surface to form a surface then laterally grow a semiconductor layer on the etched surface but is silent about a crystal orientation of the etched surface and Wang teaches that such lateral growth would be easier on {111}-oriented Si surface and Bai teaches that growing on a {111} Si surface would direct dislocation defects to the silicon oxide sidewall, thus reducing defects in the epitaxial semiconductor layer.       Bai further teaches that the semiconductor layer 12 has a defective region at the Si seed surface (Fig. 14C-D).  Fig. 14C and D show that the defective region has a width between 1.3-1.5 of the thickness of the semiconductor layer.      Bai further teaches that the semiconductor layer 12 may be formed by growing a first semiconductor layer at 400°C, then growing of a second semiconductor layer at a higher temperature of 600°C (Col. 9, Lines 19-27; Col. 10, Lines 17-23).  Although Bai is silent about the manner of growing and fails to teach the process of growing as recited in claim 1, since the growing and the substrate are taught by Borg modified by Wang and Bai are the same as Applicant’s, the forming of the first and the second layers must proceed as described in claim 1.--Claim 3: Borg further teaches that the semiconductor may be a III-V semiconductor ([0040]), such as Indium Arsenide ([0043]) --Claim 4: Borg further teaches that the dimension of the surface of the silicon seed layer 5 may be adjusted so that it is considerably less than  the diffusion length of the atoms of the growth semiconductor layer 12 ([0040]), and further teaches that the silicon seed layer 5 may have a thickness of 100 nm ([0037]).--Claims 5, 6, 7: Borg further teaches that the masking layer 6 may have a thickness 100 nm ([0043]).  Although Borg is silent about a thickness of the silicon oxide layer 3, since Fig. 1c shows that the silicon oxide layer 3 has about the same thickness as the masking layer 6, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to also use about the same thickness for the silicon oxide layer 3 as the masking layer 6.
--Claims 14, 15:  Although Bai is silent about a thickness of the buffer layer, it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Claim 12 rejected under U.S.C. 103 as being unpatentable over Borg in view of Wang and Bai as applied to claim 1 above, and further in view of Quintana (U.S. Pat.. No. 4004957), hereinafter “Quintana”--Claim 12: Borg modified by Wang and Bai teaches the invention as above.  Borg further teaches that the masking layer may be a silicon oxide layer, but is silent about a method of forming the silicon oxide masking layer.     Quintana teaches a method of etching a silicon layer through a mask, wherein the mask may be formed by depositing a silicon oxide layer or growing a thermal silicon oxide layer on the silicon layer, then patterning the silicon oxide layer by using conventional method (Col. 4, Lines 33-45).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the masking layer in the invention of Borg modified by Wang and Bai by using thermal oxidation because Borg teaches that the masking layer may be a silicon oxide layer but is silent about a method of forming the silicon oxide masking layer, and Quintana teaches that such masking layer may be formed by such growing and patterning a thermal silicon oxide layer on the silicon layer. 
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Borg modified by Wang and Bai fails to teach do not teach the feature “said forming the one or more epitaxial layers between the buried oxide layer and the patterned mask layer comprising: starting from each {111}-oriented Si seed surface, growing a nucleation layer of the III-V compound semiconductor laterally within the respective lateral trench at a first growth temperature; and starting from each nucleation layer, growing a main layer of the III-V compound semiconductor laterally within the respective lateral trench at a second growth temperature such that each epitaxial layer comprises the nucleation layer and the main layer, the nucleation layer being sandwiched between the {111}-oriented Si seed surface and the main layer” because Applicant’s method is a bufferless approach, and Bai’s method would direct defects away from a longitudinal axis, this argument is not commensurate with the scope of the claim because the claims do not recite these features.    It is noted that Bai clearly teaches that the semiconductor layer 12 may be formed by growing a first semiconductor  layer at 400°C, then growing of a second layer at a higher temperature of 600°C (Col. 9, Lines 19-27; Col. 10, Lines 17-23), and Wang and Bai teach to grow such semiconductor from a {111} surface.  Borg modified by Wang and Bai also discloses that such semiconductor  layer may be III-V material.     According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713